IN THE SUPREME COURT OF THE STATE OF KANSAS

                               Bar Docket No. 17913

                     In the Matter of TROY DOUGLAS RENKEMEYER,
                                       Respondent.

                             ORDER OF DISBARMENT


       On September 30, 2020, the State of Kansas charged Troy Douglas
Renkemeyer, an attorney admitted to practice law in the State of Kansas, with one
count of breach of privacy, a severity level 8-person felony in violation of K.S.A.
2020 Supp. 21-6101(a)(6), in the District Court of Johnson County, Kansas. That
charge remains pending. The disciplinary complaint filed with the Disciplinary
Administrator as a result of that charge also remains pending.

       In a letter signed June 14, 2022, Renkemeyer voluntarily surrendered his
license to practice law in Kansas pursuant to Supreme Court Rule 230 (2022 Kan.
S. Ct. R. at 290).

       The court finds that the surrender of Renkemeyer's license should be
accepted, orders Renkemeyer disbarred from the practice of law pursuant to
Supreme Court Rule 230(b), and revokes Renkemeyer's license and privilege to
practice law in Kansas.

       The court further orders the Office of Judicial Administration to strike the
name of Troy Douglas Renkemeyer from the roll of attorneys licensed to practice
law in Kansas effective the date of this order.




                                          1
       The court notes that under Rule 230(b)(1)(C), any pending board
proceeding or case terminates effective the date of this order. The Disciplinary
Administrator may direct an investigator to complete a pending investigation to
preserve evidence.


       Finally, the court directs that this order be published in the Kansas Reports,
that the costs herein shall be assessed to Renkemeyer, and that Renkemeyer must
comply with Supreme Court Rule 231 (2022 Kan. S. Ct. R. at 292).


       Dated this 6th day of July 2022.




                                          2